Order entered March 3, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01330-CV

                        IN RE BILLY JOE CAMPBELL, Relator

               Original Proceeding from the 416th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 416-81619-2012

                                         ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE